 

 

List: SDN
mK << AENT ‘

UNITED STATES DISTRICT COURT EVE OTRONICALLY en BE 4

SOUTHERN DISTRICT OF NEW YORK i _ , oes i

 

   
 

COLIN PETERS, JR.,

 

 

 

 

 

Plaintiff,

ORDER

-against-
18 Civ. 10185 (GBD)
CAPCO — CAPITAL MARKETS COMPANY,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from February 5, 2020 to February 26, 2020 at 9:45 am.

Dated: New York, New York
February 4, 2020
SO ORDERED.

Gags, & LD Ml
GEOR

 

B. DANIELS
United States District Judge

 

 
